DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 06/02/2021.  Claims 1-10 are pending.  Claims 1 and 6 have been amended, no claims have been canceled and no claims have been added. 
	Claims 1 and 6 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended to clarify the input/output terminals accordingly and, therefore, the rejection has been withdrawn.

Response to Arguments
Applicant’s arguments (see pages 7-11) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “a memory interface control unit; a command queue, having an input terminal and an output terminal, wherein the output terminal of the command queue is coupled to the memory interface control unit; a selecting unit, having a first input terminal, a second terminal, a control terminal and an output terminal, wherein the output terminal of the selecting unit is coupled to the input terminal of the command queue; a buffer, having an input terminal and an output terminal, the output terminal of the buffer is coupled to the first terminal of the selecting unit; and a processing unit coupled to the second input terminal and the control terminal of the selecting unit and the input terminal of the buffer.”

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 06/02/2021, pgs. 7-11.
Further, the prior art of record generally teaches various methods of processing commands through various channels utilizing various buffers/queues (Asnaashari); buffering commands at boot time (NPL-DMA); assigning commands with higher/lower priority to be processed/interleaved differently within a queue (Yoo); and various structures/architectures that go along with those methods.  However, the prior art of record does not necessarily teach the detailed, claimed structure/combination of a “memory interface control unit,” “command queue,” “selecting unit,” “buffer” and “processing unit” with their corresponding “terminals” and the specific process in which the macro commands are facilitated.  
Therefore, regarding claim 1, there is not an obvious reason, taken alone or in combination, to, comprise “a memory interface control unit; a command queue, having an input terminal and an output terminal, wherein the output terminal of the command queue is coupled to the memory interface control unit; a selecting unit, having a first input terminal, a second terminal, a control terminal and an output terminal, wherein the output terminal of the selecting unit is coupled to the input terminal of the command queue; a buffer, having an input terminal and an output terminal, the output terminal of the buffer is coupled to the first terminal of the selecting unit; and a processing unit coupled to the second input terminal and the control terminal of the selecting unit and the input terminal of the buffer.”  Claim 6 comprises the same or similar limitation as claim 1 and is, therefore, allowable for at least these reasons.
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./           Examiner, Art Unit 2137                                                                                                                                                                                             
/Arpan P. Savla/           Supervisory Patent Examiner, Art Unit 2137